          Case 4:16-cv-00623-RGE-SBJ Document 157 Filed 10/15/18 Page 1 of 2



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF IOWA
                                          CENTRAL DIVISION


    THOMAS ROSSLEY, JR.,                                   Case No. 4:16-cv-00623-RGE-SBJ

            Plaintiff,
                                                           REPLY TO PLAINTIFF’S RESISTANCE TO
    v.                                                     DEFENDANTS MOTION TO STRIKE

    DRAKE UNIVERSITY, DRAKE
    UNIVERSITY BOARD OF
    TRUSTEES,

            Defendants.

                Defendants Drake University and its Board of Trustees reply to the Plaintiffs resistance to

Defendants Motion to Strike expert Barden’s testimony and in support of this reply state:

         1. Although Defendants are loathe to dignify with a response the numerous accusations and

innuendo in Plaintiff’s resistance, because Plaintiff has accused Defendants of filing a motion premised on

“false” statements defendants have no choice but to set the record straight. The chronology outlined by the

Defendants in their motion to strike is neither false nor misleading. The Plaintiff accuses the Defendants of

“failing to mention” various events that have transpired in this case. These events are actually pleadings

filed with the court and rulings by the court. To claim that Defendants are somehow attempting to mislead

the court by failing to remind the court of its own rulings is just plain silly. Plaintiff’s also claim that

Defendants “failed to mention” a resistance to a summary judgment motion and a deposition. (See

Plaintiffs Resistance Paragraphs 19, 20 and 21). The Defendants Motion to Strike actually contains

testimony by Chris Barden and references his deposition transcript. Again the Plaintiff’s accusations is

silly.

         2. Regardless, given the Courts’ order of October 12 granting in part Defendants’ motion for

summary judgment, this motion is moot. Barden’s testimony will be excluded as irrelevant.
         Case 4:16-cv-00623-RGE-SBJ Document 157 Filed 10/15/18 Page 2 of 2



                                               /s/ Frank Boyd Harty
                                               Frank Boyd Harty

                                               /s/ Mary E. Funk
                                               Mary E. Funk
                                               Nyemaster Goode, P.C.
                                               700 Walnut Street, Suite 1600
                                               Des Moines, Iowa 50309
                                               Telephone: 515-283-3100
                                               Facsimile: 515-283-8045
                                               Email: fharty@nyemaster.com
                                               mef@nyemaster.com

                                               and

                                               /s/ Frances M. Haas
                                               Frances M. Haas
                                               Nyemaster Goode, P.C.
                                               625 First Street SE, Suite 400
                                               Cedar Rapids, Iowa 52401
                                               Telephone: 319-286-7000
                                               Facsimile: 319-286-7050
                                               Email: fmhaas@nyemaster.com
                                               ATTORNEYS FOR DEFENDANTS

                                     CERTIFICATE OF SERVICE

       I hereby certify that on October 16, 2018, I electronically filed the foregoing document with the
Clerk of Court using the ECF system which will send notification of such filing to the following:

David H. Goldman, Esq.
BABICH GOLDMAN, P.C.
501 S.W. 7th Street, Suite J
Des Moines, Iowa 50309
Telephone: (515) 244-4300
Email: dgoldman@babichgoldman.com

               -and-

Andrew T. Miltenberg, Esq. (pro hac vice)
Diana R. Warshow, Esq. (pro hac vice)
Philip A. Byler, Esq. (pro hac vice)
NESNOFF & MILTENBERG, LLP
363 Seventh Avenue, Fifth Floor
New York, New York 10001
Telephone: (212) 736-4500
Email: AMiltenberg@nmllplaw.com
Email: DWarshow@nmllplaw.com
Email: pbyler@nmllplaw.com

ATTORNEYS FOR PLAINTIFF

                                               ____/s/ Frank Boyd Harty
